Citation Nr: 0837690	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  08-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals, trauma 
to right lower leg with degenerative joint disease, right 
knee, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for degenerative joint 
disease, left knee, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to June 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran was found not competent to handle disbursement of 
funds in September 2007.  No documentation showing any 
assigned fiduciary appears to have been associated with the 
claims file.  The veteran's son has been assisting him 
throughout the appeal and the veteran is represented by the 
Disabled American Veterans.  See 38 C.F.R. § 20.301 (2008).

In the veteran's October 2007 Notice of Disagreement, written 
by his son on his behalf, a personal hearing was requested.  
However, in the subsequently filed appeal to the Board signed 
by the veteran's representative in March 2008, the box 
indicating that the veteran does not want a Board hearing was 
checked.  It was also noted on that form that the veteran 
holds that the evidence of record is sufficient to grant the 
benefits sought on appeal.  The Board finds no hearing 
request pending at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The veteran's service-connected right knee disability has 
been primarily manifested by pain and limitation of right leg 
flexion greater than 30 degrees.  Limitation of right leg 
extension, recurrent subluxation, lateral instability, 
ankylosis, "locking" of the knee and impairment of the 
tibia and fibula are not shown.

2.  The veteran's service-connected left knee disability has 
been primarily manifested by pain and limitation of left leg 
flexion greater than 30 degrees.  Limitation of left leg 
extension, recurrent subluxation, lateral instability, 
ankylosis, "locking" of the knee and impairment of the 
tibia and fibula are not shown.

3.  The veteran's bilateral hearing loss is productive of no 
worse than Level I hearing in the right ear and Level III 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals, trauma to right lower leg with degenerative 
joint disease, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs), 5003, 5257, 5260, 
5261 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, DCs, 5003, 5257, 5260, 5261 
(2008).

3.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 
4.85, 4.86, DC 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

For increased rating claims, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA Secretary (1) notify the claimant 
that to substantiate a claim the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the veteran was sent a notification letter in 
March 2007, prior to the initial AOJ decision in this matter, 
which informed him that to substantiate his claims the 
evidence needed to show that his disabilities had gotten 
worse/ increased in severity and notified him of his and VA's 
respective duties for obtaining evidence.  The letter also 
provided proper notice regarding degrees of disability and 
effective dates.  The veteran was notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and also 
provided examples of the types of medical and lay evidence 
that the veteran may submit or ask the Secretary to obtain.  
The examples given included VA and Federal treatment records, 
Social Security determinations, statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him. 

The March 2007 notification letter did not provide proper 
notification as is required under Vazquez-Flores.  
Essentially, the letter did not specifically ask the veteran 
to provide evidence of the effect that any worsening has on 
his employment and daily life or provide general notice of 
the criteria necessary for entitlement to higher disability 
ratings.  In this case, diagnostic codes relevant to the 
knees require a certain limitation of motion for a higher 
rating and the diagnostic code relevant to hearing loss 
requires specific numerical test results (average pure tone 
thresholds and speech discrimination scores) for a higher 
rating.  See 38 C.F.R. §§ 4.71a, 4.85, DCs 5260, 5261, 6100.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

Given the evidence of record, the Board finds that notice 
errors did not affect the essential fairness of the 
adjudication.  Statements made by the veteran and his 
representative show actual knowledge of what is needed to 
substantiate his claims, including medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life, and the criteria for higher 
ratings.  For example, in a May 2008 statement the veteran's 
representative lists ranges of motion and pure tone threshold 
values found on examination, cites to regulations and case 
law relevant to joints rated on limitation of motion, 
indicates that a higher rating is warranted when considering 
the effects of weakness, fatigability, and incoordination on 
movement of the veteran's knee joints, and states that the 
veteran's hearing loss has impacted his life from not only a 
social standpoint, but more importantly it has caused marked 
interference with employment.  Statements such as these show 
awareness of what is needed to substantiate the claims for 
increased ratings for the left and right knee and bilateral 
hearing loss, including evidence of the effects of any 
worsening on employment and daily life and the criteria for 
higher ratings.  Significantly, the U.S. Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or claimant's representative that demonstrates an 
awareness of what was necessary to substantiate his claim.  
Id. at 48.  This showing of actual knowledge satisfies the 
first and second requirement of Vazquez-Flores.

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claims on the merits.  See Sanders, 
487 F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, his son and his representative, VA treatment records 
and examination reports, and service treatment records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  VA examinations were provided in 
connection with these claims.  

It is contended that the veteran's March 2007 VA joints and 
audiological examinations were inadequate.  In the veteran's 
October 2007 Notice of Disagreement, it is stated that 
current X-rays should have been obtained and that the veteran 
may have incorrectly answered questions at his audiological 
examination due to his Alzheimer's and dementia.  Regarding 
X-rays, the Board notes that the veteran's bilateral knee 
degenerative joint disease is well documented, was considered 
by the VA examiner, and is being considered by the Board.  
Regarding the audiological examination, the audiologist did 
not indicate that the test was in any way unreliable.  
Generally, the reported findings in the two examination 
reports are sufficiently detailed with clinical findings, to 
include the veteran's range of motion of the knees, pure tone 
thresholds and speech discrimination scores, and pertinent 
diagnoses.  Additionally, it is not shown that either of the 
examination reports were in some way incorrectly prepared or 
that the VA examiners failed to address the clinical 
significance of the veteran's disabilities.  As such, the 
Board finds that additional development by way of additional 
examinations would be redundant and unnecessary.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Vazquez-Flores, 22 Vet. App. 37.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Ratings

The veteran contends that higher disability evaluations are 
warranted for his left and right knee disabilities as well as 
his bilateral hearing loss. 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A. Knees

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DCs 5003, 
5010 (2008).  Under DC 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  The 
diagnostic codes that focus on limitation of motion of the 
knee are DCs 5260 and 5261.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), 
DC 5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
pain is inapplicable to ratings under DC 5257 because it is 
not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6 (2007).  

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 
40 percent rating will be assigned for limitation of 
extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under DCs 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), the VA 
General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (September 
17, 2004) (which finds that separate ratings under DC 5260 
for limitation of flexion of the leg and DC 5261 for 
limitation of extension of the leg may be assigned for 
disability of the same joint).

After a careful review of the evidence, the Board finds the 
preponderance of such evidence is against a finding that 
evaluations in excess of 10 percent are warranted for either 
the veteran's right or left knee disabilities.  Statements 
submitted in this case relay that the veteran complains of 
painful knees.  It is noted that VA treatment records show 
that the veteran is diabetic and has neuropathy.  

The veteran was afforded a VA joints examination in March 
2007.  The medical history portion of the corresponding 
report indicated that the veteran, who was 82 years old at 
the time of the examination, did not need any assistive aids 
for walking but was unable to stand for more than a few 
minutes and unable to walk more than a few yards.  The 
veteran reported giving way, instability, pain, stiffness and 
weakness of both knees.  He denied episodes of locking, 
dislocation or subluxation.  He reportedly had effusion one 
time.

On physical examination the examiner noted no instability 
bilaterally as well as no patellar or meniscus abnormality.  
Masses behind the knee, bumps consistent with Osgood-
Schlatters Disease, and clicks or snaps were absent; although 
crepitation was present.  There was no joint ankylosis.  
Range of motion testing revealed zero to 70 degrees of active 
motion against gravity (extension to flexion) in the right 
knee and zero to 80 degrees in the left knee.  Passive range 
of motion was from zero to 115 degrees in the right knee with 
pain beginning at 115 degrees, and zero to 110 degrees in the 
left knee with pain beginning at 110 degrees.  There was no 
additional limitation of motion on repetitive use.  X-rays 
from March 2004 reportedly showed marked to severe arthritic 
changes bilaterally at the knees, with changes greater on the 
left than on the right.  It was noted that it was somewhat 
difficult to completely exclude loose bodies.  Metallic clips 
were seen in the soft tissue of the left leg consistent with 
previous vascular surgery.  

The VA examiner diagnosed degenerative joint disease of both 
knees.  Regarding effects of the diagnoses on occupational 
activities, the examiner noted that the veteran was not 
employed as he was retired due to age rather than secondary 
to his knees.  It was noted that the veteran's dementia 
interfered with his activities of daily living and it is hard 
to sort out how much his knee problems contribute because of 
the dementia.   

The veteran has arthritis of both knees which is generally 
rated on the basis of limitation of motion, unless the 
limitation of motion involved in noncompensable under the 
appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, DCs 
5003, 5010.  In this case compensable ratings have already 
been assigned.  To substantiate the veteran's claim for a 
disability rating in excess of 10 percent for either service-
connected knee disability the evidence would need to show 
limitation of flexion of the leg to 30 degrees (20 percent 
under DC 5260); or limitation of extension of the leg to 
15 degrees (20 percent under DC 5261); or some combination of 
limitation of flexion and extension of the leg consisting of 
limitation of flexion of the leg to 45 degrees (for 10 
percent rating under DC 5260) with limitation of extension of 
the leg to 10 degrees (for a separate 10 percent rating under 
DC 5261).  38 C.F.R. § 4.71a.  A higher rating could also be 
warranted with evidence of ankylosis, impairment of the tibia 
and fibula, or dislocated semilunar cartilage with certain 
symptomatology.  See id.  A separate rating could be 
warranted with evidence of other impairment of the knee such 
as recurrent subluxation or lateral instability.  See id.  

Regarding limitation of motion, no limitation of extension is 
shown on examination.  Accordingly, a rating under DC 5261 is 
not appropriate.  Considering limitation of flexion, the VA 
examination revealed flexion (active motion against gravity) 
in the right knee to 70 degrees and the left knee to 
80 degrees.  Pain was not reported during these motions, 
although it was present at 115 and 110 degrees respectively 
during passive motion.  No additional limitation of motion 
resulted after repetitive use.  Accordingly, the worst 
limitation of flexion shown during the relevant period is 
70 degrees for the right knee and 80 degrees for the left 
knee, even when considering the effects of pain and 
functional loss caused by such things as pain, weakness, 
fatigue, and incoordination after repetitive use.  Such 
limitations are not sufficient for higher evaluations based 
on DC 5260.  For these reasons, a higher evaluation for 
either knee disability is not warranted based on range of 
motion.     

Regarding other impairment of the knee, the veteran has 
reported instability and giving way and denied dislocation 
and subluxation.  However, on physical examination no 
instability, patellar abnormality or meniscus abnormality was 
found.  Simply put, the competent medical evidence does not 
support a finding that a separate rating is warranted based 
on instability.   

The Board is aware that a VA medical professional noted 
difficulty in completely excluding loose bodies in the knees.  
In this regard, the Board finds that a higher rating for 
either knee is not warranted based upon dislocated semilunar 
cartilage.  Dislocated semilunar cartilage would warrant a 
20 percent rating with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
DC 5258.  In this case, while the veteran certainly has 
frequent pain he denies locking of the knees and reports only 
a single episode of effusion.  As such, a higher rating for 
either knee based on DC 5258 is not warranted.

The Board has also considered rating the veteran's left and 
right knee disabilities using other diagnostic codes; 
however, the Board finds no relevant diagnostic code(s) that 
would allow for higher ratings for the veteran's left and 
right knee disabilities.  The veteran does not have ankylosis 
of either knee and there is no indication that he has any 
impairment of the tibia and fibula.  As such, ratings under 
DC 5256 or DC 5262 would not be appropriate.  See 38 C.F.R. 
§ 4.71a, DCs 5256, 5262 (2007).

B. Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
from defective hearing, the rating schedule establishes 
eleven auditory acuity levels from Level I for essentially 
normal acuity through XI for profound deafness.  38 C.F.R. 
§ 4.85, Table VI (2008).

The Roman numerals are assigned based upon the average pure 
tone threshold and speech discrimination for each ear.  The 
average pure tone threshold is determined by adding up the 
pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and 
dividing that number by four.  38 C.F.R. § 4.85.  The Roman 
numeral is located at the point where the average pure tone 
threshold and speech discrimination intersect in Table VI.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The veteran's March 2007 audiological evaluation shows pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
65
70
LEFT
30
50
85
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 84 percent in the left ear.  The 
audiologist stated the results showed a mild to severe 
sensorineural hearing loss in the right ear and a mild to 
profound sensorineural hearing loss in the left ear.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a grant of a compensable evaluation for bilateral hearing 
loss disability.  The March 2007 results establish that the 
veteran has an average pure tone threshold of 50 in the right 
ear with 92 percent discrimination.  The left ear has an 
average pure tone threshold of 66.25 with 84 percent 
discrimination.  From Table VI of 38 C.F.R. § 4.85, a Roman 
numeral I is derived for the right ear and a Roman numeral 
III for the left ear.

A noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row I with column III.  
Thus, the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.  The 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 

The Board regrets that a more favorable determination could 
not be made in this case.  If the veteran feels his hearing 
loss has worsened at a later date, he may file a new claim 
for an increased evaluation.

C. Extraschedular

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Colayong v. West, 
12 Vet. App. 524, 536 (1999).  

In this case, the veteran's representative contends that an 
extraschedular rating should be considered for bilateral 
hearing loss.  As such, the Board must adjudicate the issue 
of whether referral for an extraschedular rating is 
warranted.  See id.; Barringer v. Peake, 22 Vet. App. 242 
(2008).         

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.  

Here, the record does not establish that the rating criteria 
are inadequate.  To the contrary, the veteran has complained 
of hearing loss and the rating criteria consider just that.  
The veteran's representative argues generally that (1) the 
veteran's hearing loss caused marked interference with 
employment (presumably in the past as the veteran is now 
retired), and (2) that "the evaluation in effect does not 
accurately reflect the current severity of his condition."  
Regarding the first contention, there is simply no competent 
evidence presented thus far that indicates that bilateral 
hearing loss currently causes marked interference with 
employment.  In that regard, no evidence of frequent 
hospitalizations due to bilateral hearing loss has been 
presented either.   

Regarding the second contention, it is unclear why the 
veteran's representative contends that the evaluation in 
effect does not accurately reflect the current severity of 
the veteran's disability.  The method VA uses to assess 
hearing loss has been challenged in the past and was not 
changed by the Court.  See Martinak v. Nicholson, 21 Vet. 
App. 449, 454 (2007).  The veteran has identified no reason 
why the test provided produced inaccurate, misleading, or 
clinically unacceptable test results.  At the veteran's 
examination, attempts were made to record and fully describe 
the functional effects of his hearing loss; however, the 
veteran denied any difficulty hearing.  The Board is aware 
that the veteran has dementia and that his son has relayed 
his observations relating to the veteran's hearing loss 
disability; nonetheless, attempts have been made to document 
any exceptional elements of the veteran's bilateral hearing 
loss disability and none have been shown.  For these reasons, 
extraschedular consideration is not warranted for the 
veteran's service-connected bilateral hearing loss.  

The Board notes that no contention that an extraschedular 
rating should be considered for either of the veteran's 
service-connected knee disabilities has been made by the 
veteran, his son, or his representative, and the medical 
evidence of record does not suggest that such should be 
considered.  The veteran's primary symptoms, pain and 
limitation of motion, are considered in the rating criteria 
as described above.  Moreover, marked interference with 
employment and frequent periods of hospitalization are not 
shown as a result of his knee disabilities.

D. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than 10 and 0 percent evaluations, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
10 percent for either his right or left knee disabilities and 
against a compensable evaluation for bilateral hearing loss, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. App. 
at 55.  The Board finds no basis upon which to predicate 
assignment of "staged" ratings.  During the relevant 
period, the competent evidence does not show fluctuation in 
the severity of any disability so that staged ratings would 
be appropriate.    











	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating for residuals, trauma to 
right lower leg with degenerative joint disease, right knee, 
currently evaluated as 10 percent disabling is denied. 

Entitlement to an increased rating for degenerative joint 
disease, left knee, currently evaluated as 10 percent 
disabling is denied. 

Entitlement to a compensable rating for bilateral hearing 
loss is denied.





____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


